In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00350-CV

IN RE TEXAS CHRISTIAN UNIVERSITY,          §   Original Proceeding
Relator
                                           §   342nd District Court of Tarrant
                                               County, Texas

                                           §   Trial Court No. 342-307963-19

                                           §   January 14, 2021

                                           §   Memorandum Opinion by Justice
                                               Bassel

                                    JUDGMENT

      This court has considered relator’s petition for writ of mandamus and holds

that the petition should be conditionally granted. Accordingly, we conditionally grant

the writ of mandamus and direct the trial court to vacate all paragraphs and

handwritten entries in its August 18, 2020 order that compel TCU to produce

discovery that does not pertain to the Registrar’s Office and to similarly situated

employees in the Registrar’s Office. Our writ will issue only if the trial court fails to

comply.
      It is further ordered that real party in interest Ricardo Avitia shall pay all of the

costs of this proceeding, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dabney Bassel
                                          Justice Dabney Bassel